Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 1 of 10

ESC/128.20

SNBICIR: USAOINIROGOR2

US. Di EkeD co
vo, Uo URT
DISTRICT OF MARYLAND

IN THE UNITED STATES DISTRICRU@OURES PH 5: 32

FOR THE DISTRICT OF eR K'S.OFF

UNITED STATES OF AMERICA
v.

SHANNA YVONNE PETERSON,

RICHARD ANTHONY GAYLE,

a/k/a RICHARD ANTONY GAYLE,
a/k/a RICHARD GORDAN CORINTHIAN,

a/k/a RICHARD GAYLE,
a/k/a RICHARD CORINTHIAN,
a/k/a UNCLE RICHIE,

 

CURTIS RICARDO GORDON, and

~ QUERIDA MORAN,
a/k/a QUERIDA LEWIS,

Defendants.

*
*
*
*®
&
*
&
&
*
*
t
F
k
*
*
*
*
*
*
*
*
*
&
t
*
*

*

eee se

ICE
BA
UNDER SEAL LTMORE

ByY__CA _oeputy

CRIMINAL NO. SAG-19-0585

{Conspiracy to Distribute and Possess
With Intent to Distribute Fentanyl,
Heroin, and Cocaine, 21 U.S.C. § 846;
Possession With Intent to Distribute
Cocaine, 21 U.S.C. § 841(a)(1);
Possession With Intent to Distribute
Fentanyl and Heroin, 21 U.S.C. § —
$41(a}(1); Tegal Re-Entry of a
Deported Alien, 8 U.S.C. § 1326{a) &
(b)(1))

 

SUPERSEDING INDICTMENT

COUNT ONE

‘(Conspiracy to Distribute and Possess With Intent to Distribute
Fentanyl, Heroin, and Cocaine)

The Grand Jury for the District of Maryland charges that:

Beginning in or about July 2018, through November 2019, in the District of Maryland, the

Eastern District of New York, and elsewhere, the defendants,

SHANNA YVONNE PETERSON,

tone,
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 2 of 10

    

RICHARD ANTHONY GAYLE,
a/k/a RICHARD ANTONY GAYLE,
a/k/a RICHARD GORDAN CORINTHIAN, a/k/a RICHARD GAYLE,
a/k/a RICHARD CORINTHIAN,
a/k/a UNCLE RICHIE,

 

CURTIS RICARDO GORDON, and

QUERIDA MORAN,
a/k/a QUERIDA LEWIS,

did knowingly and willfully combine, conspire, confederate, and agree with others known and

unknown to the Grand Jury to knowingly, intentionally, and unlawfully distribute and possess with
| intent to distribute a quantity of a mixture or a substance containing a detectable amount of
fentanyl, a Schedule II controlled substance; a quantity of a mixture or a substance containing a
detectable amount of heroin, a Schedule I controlled substance; and a quantity of 2 mixture or
substance containing a detectable amount of cocaine, a Schedule ik controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1).

21 U.S.C. § 846

Quantity of Controlled Substances Involved in the Conspiracy |
1. With respect to SHANNA YVONNE PETERSON, a quantity of a mixture or a

substance containing a detectable amount of heroin, a Scheduled I controlled substance; and 500
grams or more of a mixture or substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1), (6) (BY),

and (b)(1)(C).
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 3 of 10

2. 400 grams or more of a mixture or

 

a substance containing a detectable amount of fentanyl, a Scheduled I! controlled substance; and

$00 grams or more of a mixture or substance containing a detectable amount of cocaine, a Schedule
II controlied substance, in violation of Title 21, United States Code, Scctions 841(a\(1),
(oY D(AX vi), and (1XB)Cii).

3. With respect to RICHARD ANTHONY GAYLE, a/k/a RICHARD ANTONY
GAYLE, a/k/a RICHARD GORDAN CORINTHIAN, _alkia RICHARD GAYLE; alk/a
RICHARD CORINTHIAN, a/k/a UNCLE RICHIE, 400 grams or more of a mixture or a
substance containing a detectable amount of fentanyl, a Scheduled II controlled substance; 1
kilogram or more of a mixture or 4 substance containing a detectable amount of heroin, a
Scheduled I controlled substance; and 500 grams or more of a mixture or substance containing a

detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1), (6) ANG), (KDA vi), and (1)(B)Gi).

containing a detectable amount of fentanyl, a Scheduled Ii controlled substance; 1 kilogram or
more of a mixture or a substance containing a detectable amount of heroin, a Scheduled I controlled
substance; and 500 grams or more of a mixture or substance containing a detectable amount of
cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1), (CLA), (OVA KA)(vi), and (BG).

5. _ With respect to CURTIS RICARDO GORDON, 400 grams or more of a mixture
or a substance containing a detectable amount of fentanyl, a Scheduled II controlled substance;

and { kilogram or more of a mixture or a substance containing a detectable amount of heroin, a
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 4 of 10

Scheduled I controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1),
(b)(1(A)@), and (6)(1 (Avi). | |

6. With respect to QUERIDA MORAN, a/k/a QUERIDA LEWIS, a quantity of a
mixture or a substance containing a detectable amount of heroin, a Scheduled I controlled

substance, in violation of Title 21, United States Code, Sections 84 1{a)(1) and (b)(1)(C).
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 , Page 5 of 10;

COUNT TWO
(Possession With Intent to Distribute Cocaine)

The Grand Jury for the District of Maryland further charges that:
On or about October 24, 2019, in the District of Maryland, the defendant,
SHANNA YVONNE PETERSON,
did knowingly, intentionally, and unlawfully possess with intent to distribute 500 grams or more |
of a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

21 U.S.C. § 841 (a)(1)
21 U.S.C. § 841(b)(1)(B) Gi)
“Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 6 of 10

- COUNT THREE os
(Possession With Intent to Distribute Fentany! and Heroin)

The Grand Jury for the District of Maryland further charges that:

On or about November 27, 2019, in the District of Maryland, the defendant,

 

did knowingly, intentionally, and unlawfully distribute and possess with intent to distribute 400
grams or more of a mixture or substance containing a detectable amount of fentanyl, a Schedule I]
controlled substance; and | kilogram or more of a mixture or substance containing a detectable
amount of heroin, a Schedule I controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1), (b)(1)(A), and (b)(1)(B)G).

21 U.S.C. § 841(a)(1)
21 U.S.C. §§ 841 (a}(1), (O)1XA)(vi), and (6)(1)(B)i)
Sal

Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 7 of 10

COUNT FOUR
(Possession With Intent to Distribute Fentanyl and Heroin)

The Grand Jury for the District of Maryland further charges that:

On or about November 28, 2019, in the District of Maryland, the defendant,

 

did knowingly, intentionally, and unlawfully distribute and possess with intent to distribute 400
grams or more of a mixture or substance containing a detectable amount of fentanyl, a Schedule I
controlled substance; and | kilogram or more of a mixture or substance containing a detectable
amount of heroin, a Schedule I controlled substance, in violation of Title 21, United States Code,
Sections B41 (ay 1), (b)(1 (A), and ())(1)(B)G).

21 U.S.C. § 841(a\(1)
21 US.C. §§ 841(a)(1), (b)(L Avi), and (b)(1)(B)Q).
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 8 of 10

COUNT FIVE
(Iliegal Re-Entry)

The Grand Jury for the District of Maryland charges that:

On or about November 28, 2019, in the District of Maryland, the defendant,

 

an alien who had been previously deported or removed from the United States subsequent to a
conviction for commission of a felony, knowingly entered the United Statés and was found in the
United States—that is, Cecil County, Maryland—without having received the express consent of
the United States Attorney General or his successor, the United States Secretary of Homeland
Secretary, to reapply for admission to the United States.

8 U.S.C. §§ 1326(a) & (b)(1)
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 9 of 10

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendants that the United States of America will seek forfeiture as part of any sentence in
accordance with 18 U.S.C. § 982, 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), in the event of the
defendants’ convictions under Counts One through Four of the First Superseding Indictment.

2. Pursuant to Title 21, United States Code, Section 853(a), upon conviction of an
offense in violation of the Controlled Substances Act, as alleged in Counts One through Four of
the First Superseding Indictment, the defendants, °

SHANNA YVONNE PETERSON,

 

RICHARD ANTHONY GAYLE,
a/k/a RICHARD ANTONY GAYLE,
a/k/a RICHARD GORDAN CORINTHIAN, a/k/a RICHARD GAYLE,
a/k/a RICHARD CORINTHIAN,
a/k/a UNCLE RICHIE,

   

CURTIS RICARDO GORDON, and

QUERIDA MORAN,
a/k/a QUERIDA LEWIS,

shall forfeit to the United States of America:
a. any property constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of such violation. including, but not limited to, $85,230.00.
from the defendant residence;

$237,160.00 from the vehicle in which

EE CURTIS RICARDO GORDON was the passenger

9

 
       
 
Case 1:19-cr-00585-SAG Document 74 Filed 02/26/20 Page 10 of 10

on December 22, 2018, and $361,392.00 from the defendant QUERIDA
MORAN ’s vehicle on April 12, 2019; and

b. any property used, or intended to be used, in any manner or part, to commit, or
facilitate the commission of, such violation. i

obert
United States Attomey

21 U.S.C. § 853
Fed. R. Crim. P. 32.2(a)

 

TACT RITE BH ots sense

: SIGNATURE REDACTED.

Date: Uf ca broad.

 

10
